FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                      January 25, 2010
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                     TENTH CIRCUIT


 CHRIS ROBINETTE,

                Plaintiff - Appellant,

           v.                                                No. 09-1223
                                               (D. Ct. No. 1:08-CV-00052-MSK-MJW)
 ASPEN SKIING COMPANY, L.L.C., a                              (D. Colo.)
 Colorado limited liability company.

                Defendant - Appellee.


                               ORDER AND JUDGMENT*


Before TACHA, ALARCÓN,** and TYMKOVICH, Circuit Judges.


       Plaintiff-appellant Chris Robinette brought this action against Aspen Skiing

Company, L.L.C. (“Aspen”) seeking damages for injuries he sustained in a snowboarding

accident involving a snowmobile that was operated by an Aspen employee. The district

court granted Aspen’s motion for summary judgment because Mr. Robinette had entered

into an exculpatory agreement with Aspen and had assumed “all risks of skiing/riding.”

Mr. Robinette now appeals the district court’s grant of summary judgment, contending


       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
       The Honorable Arthur L. Alarcón, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
that the exculpatory agreement is unenforceable because: (1) it purports to cover reckless

conduct; (2) it violates public policy; and (3) its terms are unclear and ambiguous.

       Mr. Robinette did not raise a claim of recklessness in the district court; therefore,

he cannot do so on appeal absent extraordinary circumstances not present here.

McDonald v. Kinder-Morgan, Inc., 287 F.3d 992, 999 (10th Cir. 2002). Furthermore, our

review of the record, the parties’ appellate materials, and the relevant legal authority

compels us to agree with the decision reached by the district court on Mr. Robinette’s

remaining claims. Accordingly, for the reasons articulated by the district court in its

order dated April 23, 2009, we AFFIRM.

                                           ENTERED FOR THE COURT,



                                           Deanell Reece Tacha
                                           Circuit Judge




                                             -2-